IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 01-50441
                             Summary Calendar



J. C. CARTER,

                                                Plaintiff-Appellant,

versus

TEXAS COMMISSION OF JAIL STANDARDS;
TRAVIS COUNTY HEALTH AND HUMAN SERVICES;
MARGO FRASIER, Sheriff; TRAVIS COUNTY COMMISSIONERS COURT,

                                                Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-00-CV-389-SS
                        - - - - - - - - - -
                          February 4, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           J. C. Carter, Texas prisoner # 5636, has filed a motion

for leave to proceed in forma pauperis (“IFP”) on appeal.                   By

moving   for    IFP,   Carter     is   challenging    the   district   court’s

determination that IFP should not be granted on appeal because his

appeal   from   the    district    court’s   denial    of   his   civil-rights

complaint, filed pursuant to 42 U.S.C. § 1983, was not taken in

good faith.      See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   Our review of the record and pleadings indicates that the

district court did not err in granting summary judgment for the

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-50441
                                 -2-

defendants. Carter’s appeal lacks arguable merit, and the district

court did not err in finding that the instant appeal was not taken

in good faith.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).

          Accordingly, Carter’s motion for leave to proceed IFP on

appeal is DENIED, and his appeal is DISMISSED AS FRIVOLOUS.     See

Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.   Carter is reminded

that, because he has already accumulated at least three “strikes”

under 28 U.S.C. § 1915(g), he is no longer able to proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).

          IFP MOTION DENIED; APPEAL DISMISSED.